 Case 7:20-cv-00098-M-BP Document 20 Filed 02/18/21              Page 1 of 1 PageID 81



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            WICHITA FALLS DIVISION

JIM B. ESTES,                                §
TDCJ No. 1003415,                            §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §    Civil Action No. 7:20-cv-00098-M-BP
                                             §
JOSEPH M. EASTRIDGE, et al.,                 §
                                             §
       Defendants.                           §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       It is therefore ORDERED that Plaintiff’s Motion for Reconsideration (ECF No. 14) is

DENIED.

       SO ORDERED this 18th day of February, 2021.
